
	
		I
		111th CONGRESS
		2d Session
		H. R. 5691
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for investment in new or expanding small businesses.
	
	
		1.Credit for qualified small
			 business investments
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 25D the following new section:
				
					25E.Qualified small
				business investments
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle an amount equal to 20 percent
				of the amount paid or incurred for qualified small business investments during
				the taxable year.
						(b)Qualified small
				business investmentFor
				purposes of this section—
							(1)In
				generalThe term qualified small business
				investment means any stock in a domestic corporation acquired by the
				taxpayer at its original issue (directly or through an underwriter) or any
				capital or profits interest in a domestic partnership acquired by the taxpayer
				from the partnership if—
								(A)such stock or
				interest was is acquired solely in exchange for cash,
								(B)either—
									(i)such corporation
				or partnership (including any predecessor thereof) has been in existence of
				less than 2 years as of such acquisition, or
									(ii)such corporation
				or partnership had at least a 10 percent growth rate for each of 2 taxable
				years of the corporation or partnership preceding the taxable year in which
				acquisition occurs, and
									(C)the corporation or
				partnership satisfies the requirements of subparagraphs (A) and (B) of section
				1202(d)(1) with respect to such issuance (determined by substituting
				corporation or partnership for corporation
				therein).
								(2)Growth
				rateFor purposes of paragraph (1)(B)(ii), the growth rate of any
				corporation or partnership for any taxable year is the ratio (expressed as a
				percentage) of—
								(A)the excess
				of—
									(i)the gross receipts
				of such corporation or partnership for such taxable year, over
									(ii)the gross
				receipts of such corporation or partnership for the preceding taxable year,
				divided by
									(B)the amount
				described in subparagraph (A)(ii).
								(c)Recapture of
				credit in case of failure To satisfy holding period requirementIn the case of the disposition of any
				qualified small business investment during the 7-year period beginning on the
				date that such investment is acquired by the taxpayer, the tax imposed under
				this subtitle with respect to the taxpayer for the taxable year in which such
				disposition occurs shall be increased by the amount of the credit allowed under
				this section with respect to such investment plus interest determined at the
				underpayment
				rate.
						.
			(b)Clerical
			 amendmentThe table of sections of such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Qualified small business
				investments.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
